Title: From Thomas Jefferson to Abigail Adams Smith, 23 July 1787
From: Jefferson, Thomas
To: Smith, Abigail Adams



Madam
Paris July 23. 1787.

I am honored with your letter of the 11th. inst. covering a draught from General Sullivan, and a letter from him. I will take care to remit a bill for paiment before it becomes due, which I observe will be on the 10th. of the next month. I should be very happy to find occasion of forwarding this by Colo. Smith in person, because that circumstance would relieve the disagreeableness of this new scene of business in which you have been involved: and your letter supposes the possibility of his return. I am afraid however you must expect him still longer, and that you will have the trouble of finishing the business you have so kindly undertaken. I beg your pardon for having been the cause of your being involved in it, and with my thanks for the trouble you have already taken, have the honour of assuring you of those sentiments of sincere esteem and respect with which I am Madam Your most obedient & most humble servt.,

Th: Jefferson

